Citation Nr: 1233345	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee scar.

2.  Entitlement to an initial compensable rating for allergic rhinitis with recurrent sinusitis.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In the March 2008 rating decision, the RO granted service connection for a left knee scar, and rhinitis with recurrent sinusitis, each evaluated as noncompensable; and denied service connection for a right knee disability.  

A December 2009 rating decision granted service connection for the Veteran's right knee disability and assigned an initial 10 percent rating.  As this rating does not represent the highest possible benefit, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
In February 2012, a Central Office Hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's electronic record.  During the hearing the Veteran was afforded a 30-day abeyance period for submission of additional records.  In March 2012, the Board received additional treatment records (which were also scanned into the Veteran's electronic record) with a waiver of RO initial consideration.

The issue of an assignment of a temporary total evaluation based on surgical treatment of a right knee disability has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

Notably, the Veteran also requested that the issue of entitlement to service connection for a left knee disability, unrelated to the left knee scar, be referred to the RO for initial adjudication.  The Board notes that the RO is currently addressing her claim; as a March 2011 deferred rating decision acknowledges the Veteran's new claim, and subsequent notification was sent to the Veteran via April 2012 correspondence. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any action on her part is required.


REMAND

The Veteran was afforded a pre-discharge VA examination in August 2007.  The Veteran has indicated through her statements and testimony that her disabilities have increased in severity since that examination.  

She has reported that her left knee scar is now manifested by pain and irritation whenever the scar is touched. She has stated that she experiences discomfort in the area whenever she bends her left knee.  She also testified that the scar was raised and had a keloid appearance.

Regarding rhinitis/sinusitis, the Veteran has testified, and most recent treatment records document, that there appears to be right nasal blockage.  She has complained of painful sinuses, watery green nasal discharge with crusting, recurrent sinus infections, and difficulty breathing. 

Regarding her right knee disability, the Veteran essentially testified that she experiences right knee instability, and that her right knee limitation of motion has decreased.

Given the reported worsening of the Veteran's disabilities since her last VA examination, the Board finds that new VA examinations are necessary in order to decide the Veteran's claims.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following:

1.  The agency of original jurisdiction should arrange for a VA examination of the Veteran to determine the severity of her service-connected left knee scar.  

The claims file, including relevant evidence in Virtual VA should be made available to, and be reviewed by, the examiner.  

The examiner should report the size of the scar in terms of square inches or centimeters.  

The examiner should also note whether the scar is unstable (where, for any reason, there is frequent loss of covering of skin over the scar); superficial (not associated with underlying soft tissue damage); deep (associated with soft tissue damage); or tender or painful.  

Any limitation of motion or other function that is attributable to the scar should be noted and described.

2.  The Veteran should be scheduled for a VA examination to ascertain the current severity of her allergic rhinitis with recurrent sinusitis.  The claims file including any relevant evidence in Virtual VA should be made available to, and be reviewed by, the examiner. 

The examiner should report: (1) whether there is greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side and (2) whether there is evidence of polyps.

In addition, the examiner should also opine as to the number and duration of any incapacitating episodes of sinusitis per year requiring prolonged (four to six weeks) of antibiotic treatment; the number of non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting; whether sinusitis has required radical or repeated surgeries; and whether there is residual osteomyelitis.

3.  The Veteran should also be scheduled for a VA examination to assess the current severity of the service-connected right knee disability.  

The claims file and any relevant evidence in Virtual VA should be made available to, and be reviewed by, the examiner.

The ranges of right knee flexion and extension should be reported in degrees.  

The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner should report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

